DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
The amendment to the claims filed on 24 May 2021 does not comply with the requirements of 37 CFR 1.121(c) because the amendment to claim 2 includes an extraneous “-“ on line 2 that is unclear what is being stuck through.  Amendments to the claims filed on or after July 30, 2003 must comply with 37 CFR 1.121(c) which states:

	(c) Claims. Amendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions) as indicated in this subsection, except when the claim is being canceled. Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn claims, in the application. The claim listing, including the text of the claims, in the amendment document will serve to replace all prior versions of the claims, in the application. In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered).
		(1) Claim listing. All of the claims presented in a claim listing shall be presented in ascending numerical order. Consecutive claims having the same status of “canceled” or “not entered” may be aggregated into one statement (e.g., Claims 1–5 (canceled)). The claim listing shall commence on a separate sheet of the amendment document and the sheet(s) that contain the text of any part of the claims shall not contain any other part of the amendment.
		(2) When claim text with markings is required. All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of “currently amended,” and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived. Only claims having the status of “currently amended,” or “withdrawn” if also being amended, shall include markings. If a withdrawn claim is currently amended, its status in the claim listing may be identified as “withdrawn—currently amended.”
		(3) When claim text in clean version is required. The text of all pending claims not being currently amended shall be presented in the claim listing in clean version, i.e., without any markings in the presentation of text. The presentation of a clean version of any claim having the status of “original,” “withdrawn” or “previously presented” will constitute an assertion that it has not been changed relative to the immediate prior version, except to omit markings that may have been present in the immediate prior version of the claims of the status of “withdrawn” or “previously presented.” Any claim added by amendment must be indicated with the status of “new” and presented in clean version, i.e., without any underlining.
When claim text shall not be presented; canceling a claim.
			(i) No claim text shall be presented for any claim in the claim listing with the status of “canceled” or “not entered.”
			(ii) Cancellation of a claim shall be effected by an instruction to cancel a particular claim number. Identifying the status of a claim in the claim listing as “canceled” will constitute an instruction to cancel the claim.
		(5) Reinstatement of previously canceled claim. A claim which was previously canceled may be reinstated only by adding the claim as a “new” claim with a new claim number.

Since the reply filed on 24 May 2021 appears to be bona fide, and the miscellaneous “-“ does not alter the remainder of the changes made to the claims, the amendment has been entered and is prosecuted below. 

Information Disclosure Statement
With respect to the “supporting papers” and reference to MPEP 609.02(II)(B)(2), Applicant has correctly identified the prior applications relied upon for priority. Those applications have been considered to the best ability of the Examiner. However, as Applicant did NOT fully comply with 37 CFR 1.98(a) to (c), the references listed on any previously filed information disclosure statements will NOT be printed on the issued patent. Applicant failed to fully comply with 37 CFR 1.98(c)(1) which recites “(1) The earlier application is properly identified in the information disclosure statement and is relied on for an earlier effective filing date under 35 U.S.C. 120”. As the earlier application(s) were not properly identified IN the information disclosure statement, the references will not be printed on the published patent.
Applicant is also cautioned that when relying on previous applications for copies of the references cited on an information disclosure statement, the references must first meet the requirements of 37 CFR 1.98 in the application relied on under 35 U.S.C. 120. The Examiner is cautioning Applicant at this time as both this application and its parent application, 16/574,745, are being examined at the same time and the “supporting papers” supplied by Applicant shows that Applicant is relying on parent Application 16/574,745 for copies of some of the references. Thus if an error is made in filing an information disclosure statement in parent 16/574,745 and then relied upon for copies for the current application, the references would not be considered. This is just a pre-cautionary statement. This scenario has NOT presently occurred. 

Drawings
The drawings are objected to because Figure 6 is not in compliance with 37 CFR 1.84(l) which requires “Every line, number, and letter must be durable, clean, black (except for color 

Figure 6 is further objected to as there is NO connectivity shown between the “analysis module” and the flow device. Where exactly is the “analysis module” to be located? Merely listing them on the side of the Figure is NOT sufficient to show one of ordinary skill in the art how the invention operates or is constructed. 

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
With regards to claim 1-9 and 21, the originally filed specification (as found in parent application 12/283461) fails to provide support for the “first population of particles disposed within a certain radial distance of the major axis” and the “second population of particles that is disposed beyond the certain radial distance from the major axis”.
The phrase “radial” only appears five times in the originally filed specification and none of them recite a “radial distance” as claimed. The phrase “radial” is found at paragraph [0008] a/the “radial acoustic signal producing transducer” (recited 3 times in paragraph [0008]), paragraph [0010] “a radial acoustic signal producing transducer”, and paragraph [0029] “experience a radial force that transports”. There is NO recitation of a “radial distance”, or even a “distance”, within the originally filed specification. The phrase “a certain radial distance” has the connotation of a KNOWN and PRESET distance from the axis of the flow channel. The closest the specification gets to the claimed “radial distance” is found in paragraphs [0008], [0029] and [0033] where the “acoustic signal producing transducer of this embodiment preferably aligns the particles in either a polar direction about a flow axis or aligns the particle in a direction of flow” (paragraph [0008]), “Other modes exist and are advantageous for spatial positioning of particles in locations other than the axis of the capillary for selected applications” (paragraph [0029]), and “an active means to rotate and align particles in both the direction of flow and in polar directions about the flow axis”. There is NO recitation of a “distance” from the axis for the particles and certainly NO recitation of a “certain radial distance” as now found in claims. “Spatial positioning” does NOT teach “a certain radial distance” as there is no teaching of a specific/certain distance from the axis of the flow channel.
Furthermore, there is NO recitation of a “major axis” of the flow channel. The originally filed specification merely recites an “axis” of the flow channel.  

With regards to claims 10-12 and 22, the originally filed specification (as found in parent application 12/283461) fails to provide support for the “first population of particles disposed within a certain radial distance of the major axis” and the “second population of particles that is disposed beyond the certain radial distance from the major axis”.
The phrase “radial” only appears five times in the originally filed specification and none of them recite a “radial distance” as claimed. The phrase “radial” is found at paragraph [0008] a/the “radial acoustic signal producing transducer” (recited 3 times in paragraph [0008]), paragraph [0010] “a radial acoustic signal producing transducer”, and paragraph [0029] “experience a radial force that transports”. There is NO recitation of a “radial distance”, or even a “distance”, within the originally filed specification. The phrase “a certain radial distance” has the connotation of a KNOWN and PRESET distance from the axis of the flow channel. The closest the specification gets to the claimed “radial distance” is found in paragraphs [0008], [0029] and [0033] where the “acoustic signal producing transducer of this embodiment preferably aligns the particles in either a polar direction about a flow axis or aligns the particle in a direction of flow” (paragraph [0008]), “Other modes exist and are advantageous for spatial positioning of particles in locations other than the axis of the capillary for selected applications” (paragraph [0029]), and “an active means to rotate and align particles in both the direction of flow and in polar directions about the flow axis”. There is NO recitation of a “distance” from the axis for the particles and certainly NO recitation of a “certain radial distance” as now found in claims. “Spatial positioning” does NOT teach “a certain radial distance” as there is no teaching of a specific/certain distance from the axis of the flow channel.
Furthermore, there is NO recitation of a “major axis” of the flow channel. The originally filed specification merely recites an “axis” of the flow channel.  
Therefore, the originally filed specification to provide support for the “first population of particles disposed within a certain radial distance of the major axis” or the “second population of particles that is disposed beyond the certain radial distance”.
With regards to claim 13-16,18-20 and 23, the originally filed specification (as found in parent application 12/283461) fails to provide support for the “first population of particles disposed within a certain radial distance of the major axis” and the “second population of particles that is disposed beyond the certain radial distance from the major axis”.

Furthermore, there is NO recitation of a “major axis” of the flow channel. The originally filed specification merely recites an “axis” of the flow channel.  
Therefore, the originally filed specification to provide support for the “first population of particles disposed within a certain radial distance of the major axis” or the “second population of particles that is disposed beyond the certain radial distance”.

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter: 
With regards to claim 1, the prior art of record fails to teach and/or suggest a method, comprising, in combination with the other recited steps,  applying acoustic radiation pressure to a fluid comprising at least some particles, the acoustic radiation pressure being applied so as to fractionate the at least some particles into a first population of particles disposed within a certain radial distance of the major axis of the flow channel and a second population of particles that is disposed beyond the certain radial distance from the major axis of the flow channel.

With regards to claim 13, the prior art of record fails to teach and/or suggest a system, comprising, in combination with the other elements, an acoustic signal producing transducer operable to apply an acoustic radiation pressure to a particle-containing fluid disposed within a concentration zone of the flow channel, the acoustic radiation pressure giving rise to a first population of particles disposed within a certain radial distance of the major axis of the flow channel and a second population of particles that is disposed beyond the certain radial distance from the major axis of the flow channel.
It is well-known in the art to utilize acoustic radiation or radial pressure to align or concentrate particles within a flowing channel at or near the major axis of the flow channel. There is no teaching in the art of record of containing the particles within “a certain radial distance of the major axis” while maintaining the unconcentrated (or background debris) outside or beyond that radial distance such that there is a clear demarcation between those particles of interest and those unwanted or noise.

Response to Arguments
Applicant's arguments filed 24 May 2021 have been fully considered but they are not fully persuasive. 
Please see the Remarks filed 24 May 2021 for the full text of applicant’s arguments.
Applicant’s amendments to the Abstract have overcome the objections previously presented. The objections to the Abstract have been withdrawn.
Applicant’s amendment to the Drawings has overcome some of the objections. However, the objections to Figure 6 for not being in compliance with 37 CFR 1.84(l) has not been overcome. Please see the objection to the drawings above for the full text of the objections.
Applicant’s argument with regards to the rejection of the claims under 35 U.S.C. 112, first paragraph, with regards to the “downstream analysis module” are persuasive. The rejections regarding the “analysis module” have been withdrawn.

Applicant’s amendments to the claims rejected under 35 U.S.C. 112, first paragraph for the recitation of a second “particle fractionator” has overcome the previously cited rejection. This particular rejection has been withdrawn.
Applicant’s argument with regards to the rejection of the claims under 35 U.S.C. 112, first paragraph, with regards to the “scattering analyzer” is persuasive. The rejections regarding the “scattering analyzer” have been withdrawn.
Applicant’s amendment to the claims to change the “concentrated particles” and “unconcentrated particles” to a “first population” and a “second population”, respectively, has overcome the rejections of the claims under 35 U.S.C. 112, first paragraph for the use of the phrase  “population of unconcentrated particles”. That portion of the rejection under 35 U.S.C. 112, first paragraph, dealing with the “unconcentrated particles” has been withdrawn.
Applicant’s arguments with respect to the rejections with respect to the phrases the “first population of particles disposed within a certain radial distance of the major axis” and the “second population of particles that is disposed beyond the certain radial distance from the major axis” are not persuasive.
As clearly stated above, the word “radial” is never used in conjunction with “distance” in the originally filed specification. Yes, radial distance is a known property of a cylindrical object. However, nowhere in the claimed invention is it stated that the “flow channel” is cylindrical. In fact paragraph [0021] of the originally filed specification states that the flow channel can have a shape “selected from rectangular, elliptical, oblate circular, round, octagonal, heptagonal, hexagonal, pentagonal, and triagonal”. Is Applicant now limiting his invention to a cylindrical flow channel?
In fact the word “distance” is NEVER used in the originally filed specification. The phrase “a certain radial distance” means that the “distance” is set and measurable. As stated by Applicant, the originally filed specification teaches the system is operated to “transport and concentrate particles of interest toward and around” the axis of the flow channel. The Examiner is not disputing this fact. However, the recitation of “around” an axis DOES NOT EQUATE to particles being a “certain radial distance” from the axis. The phrase a “certain radial distance” means that the concentration of particles DOES NOT have to be AT the axis, or even near the axis, as disclosed by the originally filed specification. The particles can be ANYWHERE within 
For this reason, the rejections of the claims under 35 U.S.C. 112, first paragraph, is maintained and hereby made final.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSE M MILLER whose telephone number is (571)272-2199.  The examiner can normally be reached on M-F 7 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/RMM/Examiner, Art Unit 2855                                                                                                                                                                                                        

/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855